Citation Nr: 0934185	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-41 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
prior to January 15, 2009 and in excess of 70 percent 
thereafter for traumatic encephalopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.  

In March 2009, the RO granted an increased rating of 70 
percent for traumatic encephalopathy, effective January 15, 
2009. 


FINDINGS OF FACT

1.  Prior to June 9, 2005, the Veteran's traumatic 
encephalopathy was manifested by cognitive and short term 
memory deficits that severely impaired his occupational 
function.  The disorder was also manifested by emotional 
lability, irritability, domestic discord, and occasionally 
suicidal ideations, indicative of an inability to adjust to 
stressful circumstances imposed by the cognitive dysfunction.  
There was no evidence of hallucinations, delusions, panic 
attacks, poor judgment or insight, or communications, speech, 
or thought processes deficits.  The Veteran was able to 
maintain personal hygiene, accomplish the activities of daily 
living, perform household chores, and care for his children.  

2.  Since June 9, 2005, the Veteran's traumatic 
encephalopathy has been manifested by symptoms that more 
nearly approximate total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but 
not greater, for traumatic encephalopathy have been met for 
the period prior to June 9, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a. Diagnostic 
Code 8045, 4.130, Diagnostic Code 9304 (2008).  

2.  Since June 9, 2005, the criteria for a 100 percent rating 
for traumatic encephalopathy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence in August 2003, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
did not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and daily life and 
did not provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA and to his medical examiners, the 
Veteran reported the symptoms that he experienced, the effect 
they have on him, and his abilities to perform duties of 
employment and the activities of daily living.  The Veteran 
also provided written statements from employers.  Moreover, 
based on the information that was provided to him in the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the Veteran is reasonably 
expected to understand what is required to substantiate the 
claim.  These documents informed him of the applicable 
diagnostic criteria and the reasons for denying the claim and 
for the assignment of a staged increased rating in January 
2009.  Accordingly, the notice errors did not affect the 
essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained Social Security 
Administration records, additional outpatient treatment 
records, and the Veteran was afforded an additional VA 
medical examination in January 2009.  Neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran served as a U.S. Navy radioman and was discharged 
prior to the end of his obligated service with a medical 
disability.  He contends that his traumatic encephalopathy is 
more severe than is contemplated by the current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Rating Criteria 

Prior to October 2008, the Veteran's closed head injury was 
rated as 50 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 9304.  The Veteran is separately rated as 30 
percent disabled for posttraumatic headaches with migraine 
features under 38 C.F.R. § 1.24a, Diagnostic Code 9304-8100 
(2008) and as 30 percent disabled for left superior oblique 
palsy with vertical diplopia under 38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (2008).  The Veteran has been granted 
total disability based on individual unemployability, 
effective October 2003. 

Under the applicable criteria, dementia due to head trauma 
was evaluated under a General Rating Formula for Mental 
Disorders, which takes into account the objective signs and 
manifestations of a psychiatric disorder for rating purposes.  
The enumerated symptoms, however, are not intended to be 
exclusive in determining the parameters of the applicable 
rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A 10 percent disability rating is warranted for occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9304.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
and will be considered.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Brain disease due to trauma may also be rated under 
Diagnostic Code 8045.  Where there is brain disease due to 
trauma, with purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, rating will be effected 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated Diagnostic Code.  
38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Purely subjective 
complaints, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. Id.

The regulations for the evaluation of brain disease due to 
trauma or traumatic brain injuries (TBI) were revised 
effective October 23, 2008, and these revisions are 
applicable for claims received by VA on or after that date.  
73 Fed. Reg. 54693 (Sept. 23, 2008).  As the Board has 
determined that the Veteran is entitled to a 100 percent 
rating prior to the effective date of the revisions, the 
Board finds that it is unnecessary to consider the new rating 
criteria.  


Factual Background

Service medical and personnel records showed that the veteran 
sustained a traumatic closed head injury in October 1986 when 
he fell about 10 feet from a low bridge and was found 
unconscious.  The veteran was in a coma for four days and in 
variable levels of consciousness for several weeks 
thereafter.  He was treated at two civilian and three 
military hospitals over the next ten months.  Computed 
tomography studies showed ventricular enlargement, edema, and 
contusions in portions of the brain with cognitive and visual 
impairment.  The veteran's symptoms improved over time.  In 
July 1987, a medical board found the veteran fit for duty.  
However, the board noted that despite the veteran's 
significant positive efforts, he was unable to reacquire the 
skills necessary to perform his military occupation.  In 
December 1987, a physical evaluation board determined that 
the veteran was not fit for further duty, and in February 
1988 the veteran was medically retired for post-traumatic 
encephalopathy and other residuals of the closed head injury. 

The Veteran's claim for an increased rating for 
encephalopathy due to head trauma was received in July 2003. 

In December of 2002, the Veteran's regular mental health 
physician indicated that the Veteran was working at a VA 
clinic and that the Veteran reported that the job was 
demanding and stressful but that he was feeling more 
productive.  The Veteran continued to care for two pre-school 
children but experienced some marital stress.  The Veteran 
denied any pervasive depressive or anxiety symptoms.  The 
physician noted that the Veteran was coherent and logical 
with a stable but euthymic mood and appropriate affect.  The 
Veteran was alert, oriented, and able to concentrate with no 
lability or irritability and no suicidal or homicidal 
ideations.  In January 2003, another VA physician noted that 
the Veteran had short and long term memory problems.  

In letters in May 2003 and August 2003, the Veteran's VA 
supervisor stated that he was a willing, eager, and cheerful 
employee who persevered despite his disabilities.  However, 
his ability to learn was slow and he was forgetful of basic 
knowledge that he had previously learned and used.  He was 
unable to focus on more than one task and became angry and 
panic stricken when he was unable to remember information.  
He was transferred to work in the mailroom and warehouse but 
continued to make errors and required daily coaching.  The 
supervisor concluded that she was unable to place him in a 
workable situation. The Veteran resigned in August 2003 
because he was not able to function in the capacity that he 
should.  In a November 2003 letter to a legislator, the 
Veteran stated that his VA supervisors encouraged him to 
resign in order to qualify for an unemployable rating.  

Also in August 2003, the Veteran's regular mental health 
physician noted that the Veteran's financial situation caused 
additional stress and short term memory difficulties.  He 
recommended that the Veteran seek a less demanding, 
repetitious type job.  

In September 2003, a VA physician noted the Veteran's reports 
of irritation, anger, and frustration including crying spells 
and short term memory loss in reaction to very slight 
stressors.  The physician noted no communications or thought 
process deficits or hallucinations or suicide ideations.  The 
Veteran was oriented as to time and place and could perform 
simple calculations.  Testing showed no recall or remote 
memory, concentration, abstract thinking, judgment, or 
insight deficits but the Veteran required hints to aid in 
recent memory tests.  The physician diagnosed personality 
change, labile type, due to head trauma and cognitive 
disorder, not otherwise specified.  The physician assigned a 
Global Assessment of Functioning (GAF) score of 50 indicating 
serious impairment of social and occupational functioning.  

In November 2003, a VA psychologist administered cognitive 
testing and noted that the Veteran's language, 
constructional, and calculation ability was unimpaired.  
There was mild impairment of orientation, abstract reasoning 
and judgment; moderate impairment in attention; and severe 
impairment of short term verbal memory.  The impairments were 
exacerbated by emotional lability, low frustration tolerance, 
and difficulty managing stress.  The psychologist also noted 
that his vision disability would interfere with manual labor 
and concluded that the veteran was unemployable.  

In January 2004, the Veteran was examined by a private 
clinical psychologist for the Social Security Administration 
(SSA) who noted the history of brain injury in service and 
the Veteran's reports of suicide ideations, insomnia, and 
inability to maintain employment because of memory problems.  
The Veteran also reported being depressed, socially 
withdrawn, and experiencing marital discord.  On examination, 
the psychologist noted that the Veteran's range of emotional 
expression was restricted and that he was upset when 
describing his symptoms.  However, the psychologist noted no 
deficiencies in speech, listening skills, thought processes, 
overt signs of delusions or hallucinations, unusual fears, 
obsessions, or compulsions.  Attention, concentration, and 
remote memory were satisfactory but there was impairment of 
memory for recent events.  A battery of psychological tests 
showed low average scores in most intellectual function areas 
with relative weakness in short-term memory and visual motor 
speed.  The psychologist noted that his ability to function 
effectively in typical adult activities was compromised.  
Scores on memory functioning tests were extremely low.  The 
psychologist diagnosed amnestic disorder due to head trauma 
and adjustment disorder with depressed mood. 

In February 2004, another private clinical psychologist 
performed a residual functional capacity evaluation for SSA.  
The psychologist noted that recent test results suggested 
extreme impairment of cognitive ability but that the results 
were not credible.  The psychologist noted that the Veteran 
was independent in his activities of daily living and 
accomplished household chores full time.  He noted that the 
effects of head trauma are more immediate following an injury 
but then gradually improve, not worsen, over time.  The 
examiner noted that short-term memory deficiencies on testing 
were not consistent with satisfactory performance of 
activities of daily living, noting that the Veteran appeared 
for his appointments at the correct date and time.  The 
psychologist diagnosed cognitive disorder and adjustment 
disorder with mixed emotional features and noted that the 
Veteran could perform simple, repetitive tasks on a sustained 
basis.    

From October 2004 through January 2006, the Veteran received 
periodic mental health examinations at a VA clinic.  In 
October 2004, a physician noted that the veteran had started 
working two to three hours per day as a bank courier but was 
having difficulty functioning.  He was easily overwhelmed 
with complex instructions and tasks in a short period of time 
and had gotten lost on several errands.  The physician noted 
a short concentration span and easily induced irritability 
and frustration but no thought, communications, or perceptual 
distortions.  Financial difficulties appeared to be the major 
stressor.  In December 2004, a VA physician noted the 
Veteran's reports of suicidal ideations and frustrations in 
his inability to financially support his family.  In January 
2005, the physician noted symptoms of anxiety, impaired 
memory and other cognitive limitations, low self esteem, and 
financial problems.  The physician diagnosed organic brain 
syndrome and adjustment disorder with emotional features and 
assigned a Global Assessment of Functioning score of 50 
indicating serious impairment of social and occupational 
function.  In March 2005, the physician noted that the 
Veteran was "borderline insane."  In April 2005, a VA 
physician diagnosed post-traumatic headaches with migraine 
features that occurred three to four times per week under 
stressful conditions at work.  He also noted poor short term 
recall.  The same month, a VA psychiatrist noted that the 
Veteran reported getting lost when assigned a deviation from 
a familiar route as a bank courier. 

In January 2005, the veteran submitted information that 
showed that since August 2003 he had worked part time as a 
janitor for four months in 2004 and part time as a bank 
courier since September 2004.  In November 2005, the 
veteran's employer at the bank noted that concessions were 
made to provide the veteran with written instructions for 
tasks to aid his memory.   

On June 9, 2005, the VA psychologist again examined the 
Veteran and restated her conclusion that the Veteran was not 
employable except for simple, very structured tasks as a 
result of cognitive impairment from the head injury.  The 
psychologist also referred to medical records from the 
Veteran's regular mental health physician prior to October 
2004 and noted that the Veteran had also been diagnosed by 
the physician with mood and adjustment disorders related to 
the head injury and that the psychiatric disorders affected 
his general level of functioning.  While the Veteran had been 
previously employed on a full-time basis, there was no 
indication that he was so employed at the time of this 
evaluation.  The psychologist concluded that the Veteran was 
totally disabled as a result of the head injury.  In July of 
2005, a VA physician performed a neurologic examination and 
diagnosed migraine headaches triggering suicidal thoughts and 
an affective disorder but noted no motor neurological 
defects.    

In January 2006, the Veteran was granted disability benefits 
by the Social Security Administration for service- and 
nonservice-connected disorders.  The SSA adjudicator noted 
that the Veteran had the following impairments: unable to 
accept instructions or criticism, could not complete tasks at 
a consistent pace, could not work independently, could not 
maintain attention or concentration for more than brief 
periods, and could not adapt to changes in work setting or 
deal with customary work pressures.  

In June and July 2006, the Veteran's attending psychiatrist 
and psychologist noted moderate to severe impaired short term 
memory and mild to moderate impairment of attention with some 
recent improvement.  The Veteran displayed some emotional 
reactions and affective instability with mildly dysphoric 
mood and mildly tense and anxious affect.  The VA clinicians 
continued to follow the Veteran's status through December 
2008 with substantially the same observations.  

In September 2007, a VA physician performed a neurobehavioral 
symptoms inventory and assessment of cognitive impairment.  
The physician noted moderate headaches, vision impairment, 
and anxiety; severe insomnia, irritability, and depressed 
feelings; and very severe concentration problems, 
forgetfulness, frustration tolerance, decision making, and 
slowed thinking.  The physician noted that the Veteran's home 
had recently been destroyed by fire.  Cranial nerves II-XII 
were grossly intact and there were no musculoskeletal or 
motor deficits.  The physician diagnosed persistent cognitive 
deficits, neurologically stable, with a history of reactive 
depression and recent stressors from the house fire.  

In November 2007, the Veteran underwent neuropsychological 
testing.  The examiner noted that the Veteran exhibited an 
average intelligence quotient but had problems in speed of 
information processing and severe memory deficits.  Language 
expression and comprehension were normal but the Veteran 
showed variable performance in executive functioning and 
presented multiple somatic, cognitive, and emotional 
symptoms.  In December 2007, a VA occupational therapist 
noted that the Veteran was independent in activities of daily 
living but had some difficulty accomplishing the instrumental 
activities of daily living because of memory deficits.  This 
included organizing daily events, forgetting what to buy at 
the grocery, and getting lost in transit.  The Veteran also 
reported frustration and irritability with his limitations 
and some agitation regarding his marital relationship.  The 
Veteran reported being active in his church and working part 
time in an auto body shop.  The Veteran does perform child 
care but does not handle finances.  The therapist noted a 
mild cognitive deficit and provided electronic memory aids 
and advised marital counseling.  

In December 2008, a different attending psychiatrist assumed 
responsibility for on-going mental health care, noting the 
history of injury, VA treatment, continued employment at an 
automobile repair shop, and performance of household chores 
and child care.  The psychiatrist noted a mildly dysphoric 
and irritable mood and diminished concentration and attention 
but with normal speech, insight, and judgment with no 
suicidal or homicidal ideations.  The psychiatrist noted that 
the Veteran was generally stable on his present regimen, 
diagnosed mood disorder (organic brain syndrome), and 
assigned a GAF of 60, indicating moderate difficulty in 
social and occupational functioning.  

In January 2009, a VA physician performed a compensation and 
pension examination of the residuals of the Veteran's 
traumatic brain injury.  The physician noted a review of the 
claims file and the Veteran's reports of cognitive problems, 
headaches, vision deficits, insomnia, some occasional 
tingling of the arms, hands, and feet, and a great deal of 
anxiety. The physician noted the history of 28 specific 
symptoms that may be associated with traumatic brain injury.  
The physician also noted that the Veteran had recently 
retired from his part-time cleaning job.  On examination, the 
physician noted no motor, reflex, speech, sensory, bladder, 
or cranial nerve deficits.  The physician noted vertical 
diplopia and evidence of cognitive deficits as demonstrated 
by slow information processing.  The physician noted a 1992 
skull X-ray that showed diffuse moderate atrophy, greater 
than expected for age, but without fluid collection or focal 
lesions.  The physician quoted the entire neuropsychology 
report of November 2007 discussed above.  The physician 
diagnosed posttraumatic encephalopathy and cerebral atrophy, 
posttraumatic headaches and diplopia, and separately 
diagnosed anxiety and depression.  The physician noted that 
the Veteran was unable to perform occupational duties as a 
result of memory loss, difficulty in following instructions, 
vision difficulties, and pain.  He determined that there was 
moderate impairment of sports and recreational activities, 
mild impairment of daily activities such as chores and 
shopping, and no impairment of other activities of daily 
living.  He also noted that the Veteran was unable to manage 
his own financial affairs.  Regarding the diagnosed anxiety 
and depression, the physician stated that he was unable to 
determine whether the emotional/behavioral disorders were co-
morbid mental disorders or representative of residuals of the 
traumatic brain injury.  

In March 2009, the RO granted an increased rating of 70 
percent for traumatic encephalopathy under the old and new 
criteria, effective the date of the January 2009 examination.  


Analysis

In October 2008, the Board remanded the claims for additional 
development including obtaining SSA and recent VA treatment 
records and an examination.  As the additional records and 
report of examination have been received and associated with 
the claims file, the Board concludes that the remand actions 
have been satisfactorily accomplished.  

The Board concludes that evaluation under Diagnostic Code 
9304 for dementia due to brain trauma is appropriate.  The 
record does not contain a diagnosis of "multi-infarct 
dementia."  However, there is X-ray evidence obtained in 
1992 that the Veteran experienced atrophy of brain tissue, 
and all examiners have attributed the cognitive and 
neurological deficits of memory, vision, and headaches to the 
trauma.  The Veteran's symptoms are also more than purely 
subjective, and the vision/headache disabilities are 
separately rated and not on appeal.  

After a review of the evidence of record, the Board finds 
that since June 9, 2005, the Veteran's service-connected 
traumatic encephalopathy has been manifested by symptoms that 
more nearly approximate total occupational and social 
impairment.  More specifically, at the time of the Veteran's 
June 9, 2005 VA consultation, the examiner commented that the 
Veteran was 100 percent disabled secondary to this service-
connected disability.  

In addition, while there is some evidence of part-time 
employment and a higher GAF score following this evaluation 
and the Veteran's January 2009 examination wherein the 
Veteran was again found to be unable to perform occupational 
duties as a result of memory loss, difficulty in following 
instructions, vision difficulties, and pain, the Board finds 
that overall, the Veteran's symptoms since June 2005 have 
additionally been characterized by severe insomnia, 
irritability, and depressed feelings; and very severe 
concentration problems, forgetfulness, frustration tolerance, 
problems with decision making, and slowed thinking.  In 
summary, in examining the criteria for a 100 percent rating 
under Diagnostic Code 9304, while the Board does not find 
that there is evidence of disorientation to time or place, 
the Board does find that the above-noted symptoms are 
otherwise consistent with gross impairment in thought 
processes or communication, persistent delusions, grossly 
inappropriate behavior, the intermittent inability to 
participate in the activities of daily living, and a 
persistent danger of hurting self or others.  

Therefore, giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran's symptoms of traumatic 
encephalopathy demonstrate serious social and occupational 
impairment that as of June 9, 2005, prevented the Veteran 
from obtaining and maintaining employment and that 
accordingly, a 100 percent rating for total social and 
occupational impairment as a result of this service-connected 
disability is warranted from June 9, 2005.  

The Board also concludes that an evaluation of 70 percent, 
but not greater, for traumatic encephalopathy is warranted 
for the period prior to June 9, 2005.  The medical evidence 
shows that the Veteran did not display all the factors of the 
rating criteria at either 50 or 70 percent during this time 
period and was able to maintain employment on a full-time 
basis.  However, as some features of the higher 70 percent 
rating were demonstrated, and resolving all doubt in favor of 
the Veteran, the Board concludes that an increased rating of 
70 percent, but not greater, is warranted for traumatic 
encephalopathy for the period prior to June 9, 2005.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case for 
the period prior to June 9, 2005.  38 C.F.R. § 3.321(b)(1) 
(2008).  The Veteran has not presented any evidence that his 
particular service-connected cognitive, emotional, or 
behavioral disorders result in a unique disability that is 
not addressed by the rating criteria.  Specifically, there is 
no evidence of frequent hospitalization and the marked 
interference with employment is adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An increased rating of 70 percent, but not greater, for 
traumatic encephalopathy is granted for the period prior to 
June 9, 2005, subject to the legal criteria governing the 
payment of monetary benefits.

A 100 percent rating is granted for traumatic encephalopathy, 
effective June 9, 2005, subject to the legal criteria 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


